Citation Nr: 0721164	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  00-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the calculated amount of 
$9,540.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had military service from October 1973 to October 
8, 1976, and from October 22, 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In September 2004 the veteran testified 
before the undersigned at a hearing held at the RO. 


FINDINGS OF FACT

1.  The appellant failed to promptly and properly report to 
VA additional income. His actions resulted in the creation of 
the overpayment at issue.

2.  The evidence does not show that the appellant acted in 
bad faith.

3.  The facts are at least in relative equipoise as to 
whether obtaining the waiver and recovery of the overpayment 
would be against equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $9,540 is not precluded 
by a finding of bad faith on the part of the appellant; and 
recovery of the overpayment to the appellant would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a grant of the benefit sought 
on appeal (waiver of recovery of an overpayment of improved 
pension benefits in the calculated amount of $9,540), 
appellate review may be conducted without prejudice to the 
appellant, Bernard v. Brown, 4 Vet. App. 384 (1993), and it 
is unnecessary to further analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

II.  Analysis

In cases where there is no fraud, misrepresentation, or bad 
faith on the claimant's part with respect to the overpayment 
at issue, waiver of recovery of a debt to VA may be granted 
pursuant to 38 U.S.C.A. § 5302(a) (West 2002).  In such 
cases, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).

VA law precludes waiver of recovery of collection of any 
indebtedness in cases in which any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b). For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b). "Bad faith" refers to "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense." 38 C.F.R. § 1.965(b)(2).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith. Id.; see also Richards v. Brown, 9 Vet. App. 255, 257-
58 (1996).

As discussed below, the Committee found, and the Board also 
finds, that there is no evidence of fraud, bad faith, or a 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact in conjunction with the 
creation of the overpayment.  Further, the Board notes that 
the appellant has not disagreed with the Committee's 
determination regarding the creation of the overpayment.  The 
Board concludes that the debt was properly created.

The pertinent factual background of this case is as follows.  
In the veteran's March 1995 application for pension (VA Form 
21-526), he reported financial information regarding his net 
worth and income.  Regarding net worth, he reported that he 
had $0.00 for all sources queried, including stocks, bonds, 
bank deposits; real estate; and other property; for a total 
net worth of $0.00.  He also reported a monthly income and 
annual income from all sources of $0.00.  None of the source 
categories specifically requested amounts with respect to IRA 
(Individual Retirement Accounts).

In a September 1996 rating decision, the RO granted 
entitlement to nonservice-connected pension.  Subsequently as 
part of the process of determining the amount of nonservice-
connected pension benefits to which the veteran would be 
entitled, he submitted a VA Form 21-0516-1 (Improved Pension 
Eligibility Verification Report (Veteran With No Children)) 
in September 1996.  In October 1996 he submitted a VA Form 
21-0517-1 (Improved Pension Eligibility Verification Report 
(Veteran With Children)) after the RO determined this form 
was appropriate to the veteran.  On both forms the veteran 
provided financial information regarding income and net 
worth.

In the September 1996 filing of VA Form 21-0516-1, with 
respect to all sources of income, the veteran reported he had 
no monthly income; no annual income from March 1995 to 
December 1995 and from January 1996 to December 1996; and 
zero dollars of net worth.  As particularly relevant to the 
present claim, the categories of income listed on the form to 
which income may be attributable does not include a specific 
category of IRA, but does include categories of "other 
retirement", "total interest and dividends", and "other."  
Items of net worth did include a category specifically for 
IRAs.  For each of these categories of income and net worth, 
the veteran filled in the amounts as $0.00.

In the October 1996 filing of the VA Form 21-0517-1, the 
veteran similarly indicated he had $0.00 in income and net 
worth for all categories of sources.

Based on this financial information, in October 1996, the RO 
notified the veteran of the grant of nonservice-connected 
disability pension at the monthly rate of $877.00 effective 
from April 1, 1995.  The RO also notified the veteran that 
the rate reflected the fact that he had no family income, and 
instructed him to notify VA if there were changes in the 
status of his income and net worth.

In May 1998, the RO notified the veteran that the RO had 
confirmed that in 1995 the veteran received $10,729.54 during 
the period from March 28, 1995 and May 9, 1995, as a 
distribution from an IRA (Individual Retirement Account).  
The RO further notified the veteran that this constituted 
income countable for entitlement to VA disability pension 
purposes; and that this would result in an overpayment.

Subsequently in July 1998, the Debt Management Center of VA 
notified the veteran that he owed VA $9,540.00 as a result of 
the overpayment.

In September 1998 the veteran requested a waiver of the debt, 
on the basis that he could not pay his bills without an 
income, and his VA pension was the only income he had.  At 
that time he indicated that his monthly expenses totaled 
$930.00.  Later in October 1998 the veteran stated that he 
had cashed in the IRA on May 31, 1995, prior to filing for 
his pension in June 1995.  Because of this he did not think 
that the money from that IRA should be counted with respect 
to his application for the nonservice-connected pension.

The claims file contains a Notice of Chapter 7 Bankruptcy 
indicating the veteran filed for this in March 1999, and that 
it was then granted in June 1999.

In his May 2000 VA Form 9, the veteran argued that his 
overpayment had been cleared when he filed bankruptcy.  He 
also stated that the money he received from his IRA was used 
to pay medical expenses in March 1995, and for child care.

The claims file contains a VA Form 21-441, Special 
Apportionment Decision, dated in October 2002, in which there 
is a listing of resources and expenses of the veteran.  This 
shows that besides his present monthly award of VA benefits 
of $1,043.00, he had no other monthly income, and no liquid 
or other assets; and that he had monthly expenses of $985.00.

At his September 2004 hearing before the undersigned, the 
veteran testified that he used the distributions of the IRA 
account to pay for recent hospital bills and to care for his 
daughter, and that he had no other money to live on at that 
time.  He testified that he no longer had receipts for the 
hospital treatment received almost ten years before.  He also 
testified that he recently incurred additional medical 
expenses totaling approximately $17,000.  

Review of the claims file shows that the veteran was recently 
incarcerated, being admitted in November 2006 for a prison 
term of nine years.

In the December 1999 decision, the Committee initially found 
that there was no evidence of fraud, misrepresentation, or 
bad faith on the veteran's part in creating the overpayment.  
In that decision, the Committee denied the veteran's request 
for a waiver of the $9,540.00 overpayment on the following 
basis.  The Committee found that the veteran was at fault in 
the creation of that debt by not notifying the VA immediately 
of the change in his income when he cashed in his IRA, noting 
that both interest and principal are considered as income in 
the calculations for determining pension eligibility.  The 
Committee further found that failure to repay that debt would 
be an unjust enrichment of the veteran.

For a finding of bad faith, the Court stated in Richards that 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, must be shown. In this case, however, 
the Board finds that the appellant did not seek an unfair 
advantage knowing the likely consequences.

Based on the evidence as discussed above, there is no direct 
evidence that the veteran intentionally attempted to deceive 
VA in order to receive benefits.  Although he did not notify 
VA of his distribution withdrawal of $10,729.54 from his IRA 
account over time between March and May 1995, his assumption 
that this did not constitute income for purposes of his 
application for benefits was apparently an honest mistake, 
and not an attempt to deceive VA to receive benefits.  
Therefore, the Board is unable to find that the appellant's 
actions represented bad faith in his dealings with VA.

Accordingly, the Board concludes that waiver of the original 
debt is not precluded by law, because the indebtedness did 
not result from fraud, misrepresentation, or bad faith, any 
of which would constitute a legal bar to granting the 
requested waiver.  See 38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.962(b), 1.965(b) (2004).  The Board must therefore 
determine if recovery of the overpayment would be against 
equity and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2006).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  

In making this determination consideration will be given to 
the following elements, which are not all-inclusive: (1) 
fault of the debtor, where actions of the debtor contribute 
to the creation of the debt; (2) balancing of faults, 
weighing fault of the debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities;  (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; and (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  See 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2006).  
The analysis of these factors with respect to the facts of 
this case and the Board's conclusions follow.

i.  Fault of the Debtor.  The actions of the appellant 
resulted in the creation of the overpayment.  The veteran was 
technically at fault in not reflecting the distributions of 
his IRA account between March and May 1995 as income in the 
forms he submitted.  However, it is not impossible to 
understand how this was done in an honest error.  
Nevertheless, here the appellant is at fault.  See 38 C.F.R. 
§ 1.965(a)(1).  The Board notes, however, that the veteran 
has not attempted to conceal factors which would cause a 
termination of pension and creation of an overpayment.

ii.  Balancing of faults.  If fault is to be assessed, it 
must be based on the fact that the appellant continued to 
accept benefits when he may should have known that 
distribution of the IRA account would have resulted in his 
overpayment.  This is mitigated by the fact that the veteran 
appears to have honestly believed that he was not required to 
report the distribution.  He was first notified in May 1998 
that his erroneous reporting caused an overpayment, after the 
overpayment was already created by receipt of pension 
benefits up to that time.  Thus he never had an opportunity 
to avoid receiving the overpayment.

iii.  Undue Hardship.  Review of the claims file indicates 
that the veteran has had significant health problems, which 
have resulted in an accumulation of bills in arrears and 
monthly expenses.  He has no income or net worth.  He filed 
for Chapter 7 bankruptcy status in 1999, which was granted in 
June 1999.  Most recently, he was incarcerated in November 
2006, for a term of nine years.  

On review, given the foregoing, the Board believes that it is 
not feasible for the veteran to make payments on the amount 
owed to VA for the overpayment from income or assets. VA 
would normally look to the appellant's assets and expect him 
to liquidate assets to provide cash to make payment to VA.  
In this case, however, all reporting by the appellant shows 
that he has no assets which could be liquidated. There is no 
evidence of record conflicting with this report.  As the 
veteran is incarcerated with an expected term of nine years, 
it is not reasonable to expect him to be able to obtain any 
earned income necessary for the repayment of the amount owed 
to VA.  

iv.  Defeat the Purpose.  The appellant reported a monthly 
net income of $0.00, and assets of $0.00.  There are no 
assets from which to withdraw cash to make repayment 
otherwise.  There is no evidence to the contrary.  The 
purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally 
disabled, and who are otherwise unable to maintain a basic, 
minimal income level.  Requiring the veteran to repay the 
overpayment under his present circumstances would clearly be 
in opposition to the purpose of VA pension benefits.

v.  Unjust Enrichment and Changing Position to One's 
Detriment.  The appellant would be unjustly enriched were he 
not required to refund the overpayment, as it is clear that 
he was not entitled to this money in the first place because 
his income at the time, consisting of the IRA distribution, 
exceeded the limit prescribed for entitlement to non-service-
connected disability pension.  Also, there is no indication 
that his position changed to his detriment or that, in 
reliance on the overpayment, he relinquished a valuable right 
or incurred a legal obligation.

The Board must weigh all of the above factors in determining 
whether, in equity and good conscience, the appellant is 
entitled to waiver of recovery of the overpaid benefits. 38 
C.F.R. § 1.963 (2006).  In sum, the evidence indicates that 
the appellant was at fault in the creation of this debt, and 
that he would be unjustly enriched were he not required to 
refund the overpayment.  However, this must be weighed 
against the evidence that he appears to have not been aware 
that he was required to report his distributions from his IRA 
account as income, until it was too late and the overpayment 
was already created.  Once aware of this requirement, the 
veteran did not attempt to hide that income or mislead VA, 
and he willingly admitted the withdrawal of the money from 
his IRA account leading to the overpayment.  

In addition, except for the distribution of the IRA account 
in 1993, the appellant's income and assets have continuously 
been reported as nil, and there is no evidence to the 
contrary.  Moreover, he is currently incarcerated and as a 
result is most certainly not capable of obtaining more than 
negligible income for the duration of his incarceration.  
Thus there is no income or assets from which to repay any 
overpayment debt owed to VA.  Although he was unjustly 
enriched by the overpayment and the overpayment did not 
change his position to his detriment, recovery could be said 
to nullify the objective for which benefits were intended.

The Board finds that the evidence for and against granting 
the waiver on the ground that recovery of the overpayment 
would on balance be against equity and good conscience; and 
at worst, from the viewpoint of the veteran, be in equipoise.  
To the extent there remains any slight doubt on this matter, 
the "benefit of the doubt" rule, requiring that a claim be 
granted when the evidence for and against a claim is in 
relative equipoise, applies to all claims, and not just those 
for service connection or the degree of disability.  See 38 
U.S.C.A. § 5107(b) (West 2002) ("Where there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant") (emphasis added); 38 C.F.R. § 3.102 (2006) 
("When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant") (emphasis 
added).  Thus, entitlement to waiver of recovery of the 
$9,540.00 overpayment to the appellant is warranted.  
Therefore, his claim is granted.


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
improved pension benefits in the originally calculated amount 
of $9,540.00 is granted.
 

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


